DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/26/2021 has been entered. Claims 1-19, 21-45, and 47-58 remain pending in this application. Applicant’s amendments and arguments have overcome the 112 rejection set forth in the Non-Final office action mailed 10/27/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9, 10-14, 16-19,21,22,23, 27-28, 31-32, 34-35, 36-40, 42-45, and 47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (WO 2019/043482).
Regarding claim 1, Lee teaches a method of operating a haptic actuator (see abstract), the method comprising:
Detecting one or more physiological states of a user (see page 9, lines 23-30, a user’s activity may be detected by an accelerometer, so a state of activity is detected, a physiological state is the state of the body, what activity the body is performing is considered a physiological state) based on one or more autonomic physiological inputs (see page 9, lines 23-30, a user’s activity may be detected by an accelerometer, the accelerometer can detect the user’s unconscious body movements);
Comparing the one or more physiological states of the user to one or more predetermined activation parameters to determine if the user is experiencing an episode needing symptom relief associated with a condition of the user (see page 9, lines 24-33; the user’s state is compared to history references of how the user activated the device when previously in that state, as previously stated, the body’s state is the physiological state of the user); and
Activating a haptic actuator to provide thermal and/or physical sensation to the user to provide symptom relief, as perceived by the user, during the episode (see page 9, lines 20-22 and page 9, line 34- page 10, line 3, the devices is run based on the decision made by the control system based on the user’s state).
Regarding claim 2, Lee further teaches updating one or more operating parameters during symptom relief in response to input from the user to provide a desired amount of symptom relief (see Fig. 6; see also page 8, lines 26-29).
Regarding claim 5, Lee further teaches identifying the condition of the user (see page 9, lines 23-30, the learning algorithm identifies the condition based on environmental and patient data).
Regarding claim 6, Lee further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on the identified condition of the user (see page 9, lines 23-30, the learning algorithm automatically generates decision-making data to run the device based on the detected environmental and user factors).
Regarding claim 8, Lee further teaches recording information related to activation of the haptic actuator to create an event log (see page 8, lines 20-22), wherein the information includes at least one selected from the group of a timestamp, one or more operating parameters of the haptic actuator, and one or more states of the user (see page 8, lines 20-22; see page 9, lines 23-30, time, user info, and usage info are recorded).
Regarding claim 9, Lee further teaches transmitting the information to a remotely located database that includes the log of events associated with the condition of the user (see page 8, lines 20-22, recorded information is sent to a mobile device and stored therein).
Regarding claim 10, Lee teaches a method of operating a haptic actuator (see abstract), the method comprising:
Activating a haptic actuator to provide thermal and/or physical sensations to a user (see Fig. 6, 410, unit selection allows the user to turn on the heating/cooling surfaces on the device) to provide symptom relief, as perceived by the user, for a condition of the user (see page 4, lines 1-7);

Updating one or more operating parameters of the haptic actuator if the haptic actuator did not provide the desired amount of symptom relief to the user (see page 9, lines 31-33, the patterns are updated based on the user’s previous inputs and environmental factors to provide optimized performance to provide relief to the user).
Regarding claim 11, Lee further teaches identifying the condition of the user (see page 9, lines 23-30, the learning algorithm identifies the condition based on environmental and patient data).
Regarding claim 12, Lee further teaches setting the one or more operating parameters to an initial setting based on the identified condition of the user (see page 9, lines 23-30, the learning algorithm automatically generates decision-making data to run the device based on the detected environmental and user factors).
Regarding claim 13, Lee further teaches presenting one or more suggested updates to the one or more operating parameters based on the condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see Fig. 8G, touch selection labelled “suggestion”, see page 11, lines 6-14; the suggestion would allow the user to select a different pattern if it is determined they did not get a desired amount of relief).
Regarding claim 14, Lee further teaches updating the one or more operating parameters is done manually when it is determined that the haptic actuator did not provide the desired 
Regarding claim 16, Lee teaches a method of operating a haptic actuator (see abstract), the method comprising:
Activating a haptic actuator multiple times to provide thermal and/or physical sensations to a user (see Fig. 6, 410, unit selection allows the user to turn on the heating/cooling surfaces on the device; see also page 7, lines 16-25, the thermoelectric units are turned on and off to provide various patterns, further, the device itself can be used multiple times) to provide symptom relief, as perceived by the user, for a condition of the user (see page 4, lines 1-7);
	Recording information related to multiple activations of the haptic actuator to create an event log associated with the condition (see page 7, lines 27-29, see page 8, lines 20-22; activation and pattern information is recorded), wherein the information includes at least a timestamp of each activation of the haptic actuator (see page 9, lines 25-30, previous user history including selected modes and time are recorded).
Regarding claim 17, Lee further teaches updating one or more parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of relief (see page 9, lines 14-17, see Fig. 6; the user is able to use the GUI to update the actuator to a desired pattern).
Regarding claim 18, Lee further teaches wherein the information includes the updated one or more operating parameters of the haptic actuator (see page 9, lines 16-21, the learning algorithm tracks the user’s patterns created in the GUI).
Regarding claim 19, Lee further teaches wherein the information includes the one or more operating parameters of the haptic actuator before being updated (see page 9, lines 21-30, the algorithm continually tracks the user’s input patterns, so the information includes the operating parameters before and after being updated).
Regarding claim 21, Lee further teaches wherein the information includes the one or more operating parameters of the haptic actuator (see page 9, lines 19-30, user input pattern is recorded).
Regarding claim 22, Lee further teaches wherein the information includes one or more physiological states of the user (see page 9, lines 24-30, user’s state is recorded for the machine learning algorithm).
Regarding claim 23, Lee further teaches transmitting the information to a remotely located database that includes the event log associated with the condition of the user (see page 8, lines 8-13, data sent to a mobile device).
Regarding claim 27, Lee teaches a haptic actuator (see Fig. 1) comprising:
One or more thermal actuators (Fig. 1, array of thermoelectric units 20a) configured to apply thermal stimulation to a user (see page 4, lines 1-2 and 17-19); and
A controller operatively coupled to the one or more thermal actuators (see Fig. 5; see page 8, lines 1-7 and 13-15; the device is wirelessly connected to a mobile device that contains code to be executed by the processor on the wearable device), wherein the controller is configured to:
	Detect one or more physiological states of the user (see page 9, lines 23-30, a user’s activity and environment is recorded, detecting the state of the user, a 
	Compare the one or more physiological states of the user to one or more predetermined  activation parameters to determine if the user is experiencing an episode needing symptom relief associated with a condition of the user (see page 9, lines 24-33; the user’s state is compared to history references of how the user activated the device when previously in that state)
Activate the one or more thermal actuators to provide thermal sensation to the user to provide symptom relief, as perceived by the user, during the episode (see page 9, lines 31-33, the patterns are updated based on the user’s previous inputs and environmental factors to provide optimized performance to provide relief to the user)
Regarding claim 28, Lee further teaches wherein the controller is configured to update one or more parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of relief (see page 9, lines 14-17, see Fig. 6; the user is able to use the GUI to update the actuator to a desired pattern).
Regarding claim 31, Lee further teaches wherein the controller is configured to identify the condition of the user (see page 9, lines 25-32, the user’s environmental factors and history are used to identify the user’s condition).
Regarding claim 32, Lee further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on the identified condition of the user 
Regarding claim 34, Lee further teaches wherein the controller is configured to record information related to activation of the haptic actuator to create an event log associated with the condition (see page 8, lines 20-22), wherein the information includes at least one selected from the group of a timestamp, one or more operating parameters of the haptic actuator, and the one or more physiological states of the user (see page 9, lines 27-30).
Regarding claim 35, Lee further teaches wherein the controller is configured to transmit the information to a remotely located database that includes the event log associated with the condition of the user (see page 8, lines 8-13, data sent to a mobile device).
Regarding claim 36, Lee teaches a haptic actuator (see Fig. 1) comprising:
One or more thermal actuators (Fig. 1, array of thermoelectric units 20a) configured to apply thermal stimulation to a user (see page 4, lines 1-2 and 17-19); and
A controller operatively coupled to the one or more thermal actuators (see Fig. 5; see page 8, lines 1-7 and 13-15; the device is wirelessly connected to a mobile device that contains code to be executed by the processor on the wearable device), wherein the controller is configured to:
Activate the one or more thermal actuators to provide thermal sensation to the user to provide symptom relief, as perceived by the user, during the episode (see page 9, lines 23-27, the controller automatically generates a pattern to turn on the actuators based on previous data)

Update one or more operating parameters of the haptic actuator if the haptic actuator did not provide the desired amount of symptom relief to the user (see page 9, lines 24-33, the learning algorithm tracks the user’s patterns to make appropriate updates to the settings based on the environment).
Regarding claim 37, Lee further teaches wherein the controller is configured to identify the condition of the user (see page 9, lines 25-32, the user’s environmental factors and history are used to identify the user’s condition).
Regarding claim 38, Lee further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on the identified condition of the user (see page 9, lines 23-24, the learning algorithm automatically runs the device based on the identified condition).
Regarding claim 39, Lee further teaches wherein the controller is configured to present one or more suggested updates to the one or more operating parameters based on the condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see Fig. 8G, touch selection labelled “suggestion”, see page 11, lines 6-14; the suggestion would allow the user to select a different pattern if it is determined they did not get a desired amount of relief).
Regarding claim 40, Lee further teaches wherein the controller is configured to manually adjust the one or more operating parameters when it is determined that the haptic actuator did not provide the desired amount of relief to the user (see Fig. 6; see also page 8, lines 26-29, the user can manually turn on/off the thermoelectric units at any time using the GUI).
Regarding claim 42, Lee teaches a haptic actuator (see Fig. 1) comprising:
One or more thermal actuators (Fig. 1, array of thermoelectric units 20a) configured to apply thermal stimulation to a user (see page 4, lines 1-2 and 17-19); and
A controller operatively coupled to the one or more thermal actuators (see Fig. 5; see page 8, lines 1-7 and 13-15; the device is wirelessly connected to a mobile device that contains code to be executed by the processor on the wearable device), wherein the controller is configured to:
Activate the one or more thermal actuators multiple times to provide thermal sensation to the user to provide symptom relief (see Fig. 6, 410, unit selection allows the user to turn on the heating/cooling surfaces on the device; see also page 7, lines 16-25, the thermoelectric units are turned on and off to provide various patterns, further, the device itself can be used multiple times), as perceived by the user, during the episode (see page 9, lines 23-27, the controller automatically generates a pattern to turn on the actuators based on previous data)
		Record information related to multiple activations of the haptic actuator to create an event log associated with the condition (see page 7, lines 27-29, see page 8, lines 20-22; activation and pattern information is recorded), wherein the information includes at least a 
Regarding claim 43, Lee further teaches wherein the controller is configured to update one or more operating parameters during symptom relief in response to input from the user to provide a desired amount of symptom relief (see Fig. 6; see also page 8, lines 26-29).
Regarding claim 44, Lee further teaches wherein the information includes the updated one or more operating parameters of the haptic actuator (see page 9, lines 16-21, the learning algorithm tracks the user’s patterns created in the GUI).
Regarding claim 45, Lee further teaches wherein the information includes the one or more operating parameters of the haptic actuator before being updated (see page 9, lines 21-30, the algorithm continually tracks the user’s input patterns, so the information includes the operating parameters before and after being updated).
Regarding claim 47, Lee further teaches wherein the information includes the one or more operating parameters of the haptic actuator (see page 9, lines 19-30, user input pattern is recorded).
Regarding claim 48, Lee further teaches wherein the information includes the one or more physiological states of the user (see page 9, lines 24-30, user’s state is recorded for the machine learning algorithm).
Regarding claim 49, Lee further teaches transmitting the information to a remotely located database that includes the event log associated with the condition of the user (see page 8, lines 8-13, data sent to a mobile device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 25, 33, 41, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2019/043482) in view of Smith et al. (US PGPub 2015/0101788).
Regarding claim 7, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the user condition is hot flashes.
However, Smith teaches an analogous wrist-worn temperature regulation device (see abstract and Fig. 1A) wherein the device is used to treat hot flashes (see paragraph 113). 
Lee teaches a device to alleviate patient discomfort by providing temporal cooling/heating on multiple spots on the wearer’s skin (see page 4, lines 1-5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee to be used to treat hot flashes, as taught by Smith, 
Regarding claim 15, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the user condition is hot flashes.
However, Smith teaches an analogous wrist-worn temperature regulation device (see abstract and Fig. 1A) wherein the device is used to treat hot flashes (see paragraph 113). 
Lee teaches a device to alleviate patient discomfort by providing temporal cooling/heating on multiple spots on the wearer’s skin (see page 4, lines 1-5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee to be used to treat hot flashes, as taught by Smith, because Smith teaches that wearable thermoregulation devices can be used for such therapeutic applications (see paragraph 113 of Smith).
Regarding claim 25, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the user condition is hot flashes.
However, Smith teaches an analogous wrist-worn temperature regulation device (see abstract and Fig. 1A) wherein the device is used to treat hot flashes (see paragraph 113). 
Lee teaches a device to alleviate patient discomfort by providing temporal cooling/heating on multiple spots on the wearer’s skin (see page 4, lines 1-5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee to be used to treat hot flashes, as taught by Smith, because Smith teaches that wearable thermoregulation devices can be used for such therapeutic applications (see paragraph 113 of Smith).
Regarding claim 33, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the user condition is hot flashes.
However, Smith teaches an analogous wrist-worn temperature regulation device (see abstract and Fig. 1A) wherein the device is used to treat hot flashes (see paragraph 113). 
Lee teaches a device to alleviate patient discomfort by providing temporal cooling/heating on multiple spots on the wearer’s skin (see page 4, lines 1-5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee to be used to treat hot flashes, as taught by Smith, because Smith teaches that wearable thermoregulation devices can be used for such therapeutic applications (see paragraph 113 of Smith).
Regarding claim 41, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the user condition is hot flashes.
However, Smith teaches an analogous wrist-worn temperature regulation device (see abstract and Fig. 1A) wherein the device is used to treat hot flashes (see paragraph 113). 
Lee teaches a device to alleviate patient discomfort by providing temporal cooling/heating on multiple spots on the wearer’s skin (see page 4, lines 1-5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee to be used to treat hot flashes, as taught by Smith, because Smith teaches that wearable thermoregulation devices can be used for such therapeutic applications (see paragraph 113 of Smith).
Regarding claim 51, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the user condition is hot flashes.
However, Smith teaches an analogous wrist-worn temperature regulation device (see abstract and Fig. 1A) wherein the device is used to treat hot flashes (see paragraph 113). 
Lee teaches a device to alleviate patient discomfort by providing temporal cooling/heating on multiple spots on the wearer’s skin (see page 4, lines 1-5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee to be used to treat hot flashes, as taught by Smith, because Smith teaches that wearable thermoregulation devices can be used for such therapeutic applications (see paragraph 113 of Smith).
Claims 3-4, 26, 29-30, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2019/043482) in view of Mariottini et al. (US PGPub 2016/0147959).
Regarding claim 3, Lee teaches all previous elements of the claim as stated above. Lee does not teach confirming with the user that the episode was associated with the condition of the user, and updating the one or more predetermined activation parameters based partly on the one or more states of the user and whether or not the episode was associated with the condition of the user.
However, Mariottini teaches a system that solves the same problem of predicting a medical event that might require intervention (see abstract). Mariottini teaches a method of predicting a medical event wherein the user confirms that the episode was associated with a condition needing intervention (see paragraph 67, the user confirms to the system that the identified event was an abnormal one requiring assistance).
Lee and Mariottini both teach systems that aim to improve the prediction of a condition and appropriately respond (see Lee, pg 8, line 30-pg 9, line 2; see Mariottini paragraph 4). 
Regarding claim 4, Lee, as modified, further teaches wherein the one or more predetermined activation parameters are updated using a reinforcement learning protocol (see Lee page 9, lines 8-13, the auto-learning algorithm is a machine learning algorithm that uses reinforcement protocols).
Regarding claim 26, Lee teaches all previous elements of the claim as stated above. Lee does not teach confirming that the activation of the haptic actuator was associated with the condition, wherein if the activation of the haptic actuator was not associated with the condition, the information is not recorded.
However, Mariottini teaches a system that solves the same problem of predicting a medical event that might require intervention (see abstract). Mariottini teaches a method of predicting a medical event wherein the user confirms that the episode was associated with a condition needing intervention (see paragraph 67, the user confirms to the system that the identified event was an abnormal one requiring assistance). 
Lee and Mariottini both teach systems that aim to improve the prediction of a condition and appropriately respond (see Lee, pg 8, line 30-pg 9, line 2; see Mariottini paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Lee with the teachings of Mariottini, to include a step of confirming that the episode was associated with the condition of the user in order to improve the auto-learning algorithm of Lee so it can better optimize the operation mode of the device. As modified by Mariottini, Lee further teaches wherein if the activation of the haptic actuator was not associated with the condition, the information is not recorded (see pg 9 lines 31-34, the algorithm is run to optimize performance, if the event was not one needing cooling, then it would not need to record the information).
Regarding claim 29, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the controller is configured to confirm with the user that the episode was associated with the condition of the user, and updating the one or more predetermined activation parameters based partly on the one or more states of the user and whether or not the episode was associated with the condition of the user.
However, Mariottini teaches a system that solves the same problem of predicting a medical event that might require intervention (see abstract). Mariottini teaches a method of predicting a medical event wherein the user confirms that the episode was associated with a condition needing intervention (see paragraph 67, the user confirms to the system that the identified event was an abnormal one requiring assistance).
Lee and Mariottini both teach systems that aim to improve the prediction of a condition and appropriately respond (see Lee, pg 8, line 30-pg 9, line 2; see Mariottini paragraph 4). 
Regarding claim 30, Lee, as modified, further teaches wherein the one or more predetermined activation parameters are updated using a reinforcement learning protocol (see Lee page 9, lines 8-13, the auto-learning algorithm is a machine learning algorithm that uses reinforcement protocols).
Regarding claim 52, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the controller is configured to confirm that the activation of the haptic actuator was associated with the condition, wherein if the activation of the haptic actuator was not associated with the condition, the information is not recorded.
However, Mariottini teaches a system that solves the same problem of predicting a medical event that might require intervention (see abstract). Mariottini teaches a method of predicting a medical event wherein the user confirms that the episode was associated with a condition needing intervention (see paragraph 67, the user confirms to the system that the identified event was an abnormal one requiring assistance). 
Lee and Mariottini both teach systems that aim to improve the prediction of a condition and appropriately respond (see Lee, pg 8, line 30-pg 9, line 2; see Mariottini paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Lee with the teachings of Mariottini, to include a step of confirming that the episode was associated with the condition of the user in order to improve the auto-learning algorithm of Lee so it can better optimize the operation mode of the device. As modified by Mariottini, Lee further teaches wherein if the activation of the haptic actuator was not associated with the condition, the information is not recorded (see pg 9 lines 31-34, the algorithm is run to optimize performance, if the event was not one needing cooling, then it would not need to record the information).
Claims 24 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2019/043482) in view of Dematio et al. (US PGPub 2014/0207032).
Regarding claim 24, Lee teaches all previous elements of the claim as stated above. Lee does not explicitly teach wherein recording the information includes recording the information in a local memory of the haptic actuator. 
However, Dematio teaches an analogous haptic actuator that records information (see abstract) wherein recording the information includes recording the information in a local memory of the haptic actuator (see paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee with the teachings of Dematio because Dematio teaches such a configuration is well known in electronics with computing environments (see Dematio paragraph 36).
Regarding claim 50, Lee teaches all previous elements of the claim as stated above. Lee does not explicitly teach wherein the controller is configured to record the information in a local memory of the haptic actuator. 
However, Dematio teaches an analogous haptic actuator that records information (see abstract) wherein the controller is configured to record the information in a local memory of the haptic actuator (see paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Lee with the teachings of Dematio because Dematio teaches such a configuration is well known in electronics with computing environments (see Dematio paragraph 36).
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2019/043482) in view of Jain et al. (US PGPub 20160246944).
Regarding claim 53, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the one or more physiological inputs include at least one selected from the group of heart rate, skin conductance, skin temperature, blood pressure, and respiratory rate.
However, Jain teaches an analogous method of providing relief to a user (see abstract and paragraph 6, Jain teaches a method of providing relief from discomfort/pain) wherein the method comprises detecting one or more physiological states of a user based on one or more autonomic physiological inputs (see Fig. 3, 306; see paragraphs 22 and 32); wherein the one or more physiological inputs include at least one selected from the group of heart rate, skin conductance, skin temperature, blood pressure, and respiratory rate (see paragraph 32).
Lee and Jain both teach methods of providing symptom relief to a user (see Lee page 1, lines 11-14; see Jain paragraph 6). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Lee to measure the biological inputs taught by Jain of heart rate, skin conductance, skin temperature, blood pressure, and respiratory rate, for the purpose of tracking the symptoms of the user’s discomfort and better tracking changes in the level of discomfort (see Jain paragraphs 33-34).
Regarding claim 54, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein the one or more physiological inputs include at least one selected from the group of heart rate, skin conductance, skin temperature, blood pressure, and respiratory rate.
However, Jain teaches an analogous method of providing relief to a user (see abstract and paragraph 6, Jain teaches a method of providing relief from discomfort/pain) wherein the method comprises detecting one or more physiological states of a user based on one or more autonomic physiological inputs (see Fig. 3, 306; see paragraphs 22 and 32); wherein the one or more physiological inputs include at least one selected from the group of heart rate, skin conductance, skin temperature, blood pressure, and respiratory rate (see paragraph 32).
Lee and Jain both teach methods of providing symptom relief to a user (see Lee page 1, lines 11-14; see Jain paragraph 6). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Lee to measure the biological inputs taught by Jain of heart rate, skin conductance, skin temperature, blood pressure, and respiratory rate, for the purpose of tracking the symptoms of the user’s discomfort and better tracking changes in the level of discomfort (see Jain paragraphs 33-34).
Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2019/043482) in view of Annoni et al. (US PGPub 20180085055).
Regarding claim 55, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein determining if the haptic actuator provided a desired amount of symptom relief to the user includes receiving input from the user.
However, Annoni teaches an analogous method of providing discomfort relief to a user (see abstract) wherein determining if the haptic actuator provided a desired amount of symptom relief to the user includes receiving input from the user (see paragraph 77, user inputs degree of pain perceived).
Lee teaches a machine learning algorithm that collects various parameters to control the thermoelectric device. Therefore, it would have been obvious to one skilled in the, before the time of the effective filing date of the invention, to include user input of perceived pain as a parameter for the purpose of improving the algorithm to better provide relief to the user.
Regarding claim 56, Lee, as modified, teaches wherein the input from the user is received after the haptic actuator is activated (see pg 9, lines 14-30, the algorithm collects data as the device is being used, after initial activation of the actuator).
Regarding claim 57, Lee teaches all previous elements of the claim as stated above. Lee does not teach wherein determining if the haptic actuator provided a desired amount of symptom relief to the user includes receiving input from the user.
However, Annoni teaches an analogous method of providing discomfort relief to a user (see abstract) wherein determining if the haptic actuator provided a desired amount of 
Lee teaches a machine learning algorithm that collects various parameters to control the thermoelectric device. Therefore, it would have been obvious to one skilled in the, before the time of the effective filing date of the invention, to include user input of perceived pain as a parameter for the purpose of improving the algorithm to better provide relief to the user.
Regarding claim 58, Lee, as modified, teaches wherein the input from the user is received after the haptic actuator is activated (see pg 9, lines 14-30, the algorithm collects data as the device is being used, after initial activation of the actuator).
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not teach “detecting one or more physiological states of a user based on one or more autonomic inputs”. Applicant argues that the accelerometer of Lee would detect only voluntary movements. However, the accelerometer would not be able to discriminate between voluntary and involuntary movements and would also measure unconscious movements of the user. These unconscious movements indicate the user’s physiological state and, as stated in applicant’s own specification, when a user is uncomfortable they are likely to make reflexive body positions or postures associated with that discomfort.
Applicant further argues that Lee does not teach “comparing the one or more physiological states of the user to one or more predetermined activation parameters”. However, Lee states that the thermal elements are activated according to the algorithm that 
Applicant argues that Lee does not teach determining if a haptic actuator provides a desired amount of relief to a user. However, the device of Lee tracks the user’s pattern selection. If the user is changing the pattern, they are seeking more relief, indicating that the current pattern did not provide a desired amount of relief.
Applicant argues that Lee does not teach “activating a haptic actuator multiple times […] and recording information related to multiple activations to create an event log associated with the condition, wherein the information includes at least a timestamp of each activation of the haptic actuator”. However, Lee teaches that the algorithm collects time information and user information of the device in order to suggest a certain pattern of usage based on the historical time data associated with the last activation of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799